Exhibit 10.33



3114/21798-049 CURRENT/112137741v8

JOINDER, CONFIRMATION, RATIFICATION AND AMENDMENT TO CREDIT AGREEMENT AND
RELATED DOCUMENTS



This Joinder, Confirmation, Ratification and Amendment to Credit Agreement and
Related Documents (the “Agreement”) is made as of November 4, 2019, by and among
VINCE, LLC, a Delaware limited liability company, as borrower (in such capacity,
the “Borrower”), the Guarantors (as defined in the Credit Agreement) party to
the Credit Agreement before the effectiveness of this Agreement (the “Existing
Guarantors”), REBECCA TAYLOR, INC., a New York corporation (“Rebecca Taylor”),
REBECCA TAYLOR RETAIL STORE, LLC, a New York limited liability company (“RT
Retail”), PARKER LIFESTYLE, LLC, a Delaware limited liability company (“Parker
Lifestyle”), PARKER HOLDING, LLC, a Delaware limited liability company
(“Parker”, and together with Rebecca Taylor, RT Retail and Parker Lifestyle, the
“New Guarantors” and each individually, a “New Guarantor”) and CRYSTAL FINANCIAL
LLC, as administrative agent and collateral agent under the Credit Agreement
referred to below (the “Agent”), in consideration of the mutual covenants herein
contained and benefits to be derived herefrom.  

 

W I T N E S S E T H

1.Reference is made to that certain Credit Agreement, dated as of August 21,
2018 (as amended, restated, amended and restated, extended, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Existing Guarantors party thereto (together with the Borrower, the
“Existing Loan Parties”), the Lenders from time to time party thereto, and the
Agent.

2.Reference is further made to that certain Guarantee and Collateral Agreement,
dated as of August 21, 2018 (as amended, restated, amended and restated,
extended, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) by and among the Existing Loan Parties and the Agent,
pursuant to which the Existing Loan Parties have granted to the Agent, for its
benefit and for the benefit of the other Credit Parties, a lien on and a
security interest in substantially all of their assets as collateral security
for the payment and performance in full of all Secured Obligations (as defined
therein).

3.Substantially concurrently herewith, the Borrower will acquire all of the
issued and outstanding units of Parker and Rebecca Taylor pursuant to that
certain Equity Purchase Agreement, dated as of November 4, 2019, by and between
the Borrower, as purchaser, and Contemporary Lifestyle Group, LLC, a Delaware
limited liability company, as seller (the “Acquisition”);

4.The Borrower has advised the Agent that the Acquisition is a Permitted
Acquisition and, pursuant to Section 6.11 of the Credit Agreement, the New
Guarantors are required to provide a Facility Guaranty, to become a party to the
Security Documents and to take such actions necessary or advisable to grant to
the Agent for the benefit of the Secured Parties a perfected security
interest.  

NOW, THEREFORE, it is hereby agreed by and among the Loan Parties and the Agent
as follows:

 

--------------------------------------------------------------------------------

 

1.Definitions.  Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Credit Agreement.

2.Joinder and Assumption of Obligations.  Effective as of the date of this
Agreement, each New Guarantor hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, the Guarantee and Collateral Agreement,
and the other Loan Documents, and hereby:

(a)joins in the execution of, and becomes a party to the Credit Agreement, the
Guarantee and Collateral Agreement, and the other Loan Documents as a Guarantor
(and, in the case of the Guarantee and Collateral Agreement, a Grantor)
thereunder, as indicated with its signature below;

(b)covenants and agrees to be bound by all covenants, agreements, liabilities
and acknowledgments of a Guarantor under the Credit Agreement and a Grantor
under the Guarantee and Collateral Agreement, as of the date hereof (other than
covenants, agreements, liabilities and acknowledgments that relate solely to an
earlier date), in each case, with the same force and effect as if such New
Guarantor was a signatory to the Credit Agreement, the Guarantee and Collateral
Agreement, and the other Loan Documents and was expressly named as a Guarantor
(and, in the case of the Guarantee and Collateral Agreement, a Grantor) therein;

(c)makes all representations, warranties, and other statements of a Guarantor
under the Credit Agreement (other than pursuant to Section 5.03(a)(i) of the
Credit Agreement with respect to the good standing of Rebecca Taylor Design
Limited), and the other Loan Documents and a Grantor under the Guarantee and
Collateral Agreement, as of the date hereof (other than representations,
warranties and other statements that relate solely to an earlier date), in each
case, with the same force and effect as if the New Guarantor was a signatory to
the Credit Agreement, the Guarantee and Collateral Agreement, and the other Loan
Documents, and was expressly named as a Guarantor (and, in the case of the
Guarantee and Collateral Agreement, a Grantor) therein; and

(d)assumes and agrees to perform all applicable duties and Obligations and
Secured Obligations (as defined in the Guarantee and Collateral Agreement) of a
Guarantor (on a joint and several basis with the other Loan Parties) and a
Grantor (under the Guarantee and Collateral Agreement) under the Credit
Agreement, the Guarantee and Collateral Agreement, and the other Loan Documents.

3.Grant of Security Interest.   Without limiting the generality of Section 2
hereof, each New Guarantor hereby grants to the Agent, for the benefit of the
Credit Parties, a security interest in all of the Collateral (as defined in the
Guarantee and Collateral Agreement) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations (as defined in the
Guarantee and Collateral Agreement). Pursuant to any Requirement of Law, each
New Guarantor authorizes the Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such New Guarantor in such form and such
offices as the Agent reasonably determines appropriate to

2

--------------------------------------------------------------------------------

 

perfect the security interests of the Agent under this Agreement.  Each New
Guarantor authorizes the Agent to use the collateral description “all assets” or
words of similar effect in any such financing statements.

4.Amendments to Credit Agreement and Related Documents.  

(a)Any and all references in the Credit Agreement and any related documents to
“Guarantor”, “Guarantors”, “Loan Party” and “Loan Parties” shall hereafter be
deemed to include the New Guarantors.

(b)The schedules, exhibits, or annexes to the Credit Agreement are hereby
updated with respect to the New Guarantors, as evidenced by the supplemental
schedules, exhibits, or annexes annexed to this Agreement at Annex A.

(c)The schedules, exhibits, or annexes to the Guarantee and Collateral Agreement
are hereby updated with respect to the New Guarantors, as evidenced by the
supplemental schedules, exhibits, or annexes annexed to this Agreement at Annex
B.

5.Confirmation and Ratification of Credit Agreement and other Loan Documents.

(a)Each Existing Loan Party hereby ratifies and confirms all of the terms and
conditions of, and all of the warranties and representations set forth in, the
Credit Agreement (other than pursuant to Section 5.03(a)(i) of the Credit
Agreement with respect to the good standing of Rebecca Taylor Design Limited),
the Guarantee and Collateral Agreement, and any other Loan Document, and each
Existing Loan Party acknowledges and agrees that the Credit Agreement and
Guarantee and Collateral Agreement, as amended by this Agreement, remain in full
force and effect.

(b)Without in any manner limiting the foregoing clause 5(a), each Existing Loan
Party hereby acknowledges, confirms and agrees that any and all Collateral
previously pledged to the Agent shall continue to secure all Secured Obligations
(as defined in the Guarantee and Collateral Agreement) of the Loan Parties at
any time and from time to time outstanding under the Credit Agreement and any
other agreement with Agent, as such Secured Obligations (as defined in the
Guarantee and Collateral Agreement) have been, and may hereafter be, amended,
restated, supplemented, increased or otherwise modified from time to time.

6.Conditions Precedent to Effectiveness.  This Agreement shall not be effective
until each of the following conditions precedent have been fulfilled to the
reasonable satisfaction of the Agent:

(a)This Agreement shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance reasonably satisfactory to the Agent.

(b)All action on the part of the New Guarantors and the other Loan Parties
necessary for the valid execution, delivery and performance by the New
Guarantors and the other Loan Parties of this Agreement and all other
documentation, instruments, and

3

--------------------------------------------------------------------------------

 

agreements to be executed in connection herewith shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

(c)The New Guarantors shall have delivered the following to the Agent, in form
and substance reasonably satisfactory to the Agent:

(i)An officer’s certificate, dated as of the date hereof, certifying as to and
(as applicable) attaching each New Guarantor’s organization documents (which to
the extent filed with a Governmental Authority, shall be certified as of a
recent date by such Governmental Authority), the resolutions of the governing
body of each New Guarantor, the good standing, existence or its equivalent of
each New Guarantor, and of the incumbency (including specimen signatures) of the
Responsible Officers of each New Guarantor.

(ii)A supplemental Representations and Warranties Certificate with respect to
the New Guarantors substantially in the form delivered to the Agent on the
Closing Date.

(d)The Borrower shall have delivered to the Agent a certificate, in form and
substance reasonably satisfactory to the Agent, certifying that the ABL Payment
Conditions have been satisfied with respect to the Acquisition.

(e)The Agent shall have received an executed legal opinion of Kirkland & Ellis
LLP, counsel to the Borrower and the New Guarantors, in form and substance
reasonably satisfactory to the Agent.

(f)The Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, with respect to the New Guarantors,
including without limitation the PATRIOT Act.

(g)The Agent shall have received certificates of insurance for the insurance
policies as required by Section 6.07 of the Credit Agreement.

(h)The Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agent to be filed, registered or recorded to create or perfect
the first priority Liens on each New Guarantor’s assets to secure the
Obligations intended to be created under the Credit Agreement and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Agent.

(i)The Agent shall have received a signature page to this Agreement executed by
each Loan Party.

7.Conditions Subsequent.  The New Guarantors will deliver or cause to be
delivered, or use commercially reasonable efforts to deliver or cause to be
delivered, in each case, in accordance with and subject to the terms and
conditions set forth in the Credit

4

--------------------------------------------------------------------------------

 

Agreement, to the Agent, in form and substance satisfactory to the Agent, on or
before the dates set forth below (which may be extended or waived in the Agent’s
sole discretion):

(a)15 days after the date hereof, a supplement to Schedule 5.23 (Insurance) to
the Credit Agreement;

(b)reasonably promptly following a request therefor, such Credit Card
Notifications, Blocked Account Agreements, Collateral Access Agreements and
other documents necessary or desirable (in the Agent’s sole discretion) to
perfect the Agent’s security interest in the Collateral as the Agent may
request, to the extent the Borrower is obliged to provide such Credit Card
Notification, Blocked Account Agreement, Collateral Access Agreement or other
document under the Credit Agreement.

Each Loan Party agrees that the failure to perform or comply with the covenants
set forth in this Section 7 shall constitute an Event of Default under the
Credit Agreement; provided that, with respect to Section 7(b), such failure
shall only constitute an Event of Default to the extent failure to deliver such
document pursuant to the terms of the Credit Agreement would constitute an Event
of Default thereunder.

8.Borrowing Base.  Notwithstanding anything to the contrary contained in the
Intercreditor Agreement (including Section 9.1(a) thereof), the Agent and
Lenders hereby consent to the ABL Agent’s use of its discretion to include or
not to include certain of the New Guarantors’ In-Transit Inventory that does not
constitute Eligible In-Transit Inventory because of a failure to satisfy the
requirements of clause (iii) of the definition of Eligible In-Transit Inventory
in the ABL Credit Agreement (such In-Transit Inventory, the “Specified
In-Transit Inventory”) in the Borrowing Base as “Eligible In-Transit Inventory”
for up to ninety (90) days following the date of the Acquisition.  The ABL Agent
and ABL Lenders shall be deemed to be express third-party beneficiaries of the
consent provided in this Section 8, and this Section 8 shall not be amended,
modified or waived without the prior written consent of the ABL Agent.

9.Miscellaneous. Sections 10.04 (Expenses; Indemnity; Damage Waiver), 10.10
(Counterparts; Integration; Effectiveness), 10.12 (Severability), 10.14
(GOVERNING LAW), 10.15 (SUBMISSION TO JURISDICTION; WAIVERS) and 10.16 (Waivers
of Jury Trial) of the Credit Agreement are incorporated herein mutatis mutandis.

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a document under seal by their respective authorized officers as of
the date first above written.

BORROWER:VINCE, LLC

 

By: /s/ David Stefko

Name:David Stefko

Title:Chief Financial Officer

 

EXISTING GUARANTORS:VINCE INTERMEDIATE HOLDING, LLC

 

 

By: /s/ David Stefko

Name:David Stefko

Title:Chief Financial Officer

vince HOLDING corp.

 

 

By: /s/ David Stefko

Name:David Stefko

Title:Chief Financial Officer

 

 

[Signature Page to Joinder, Confirmation, Ratification and Amendment of Credit
Agreement]

--------------------------------------------------------------------------------

 

NEW GUARANTORS:                            REBECCA TAYLOR, INC.

 

 

By: /s/Bruce Migliaccio

Name:Bruce Migliaccio

Title:Chief Financial Officer

PARKER HOLDING, LLC

 

 

By: /s/Bruce Migliaccio

Name:Bruce Migliaccio

Title:Chief Financial Officer

REBECCA TAYLOR RETAIL STORE, LLC

 

 

By: /s/Bruce Migliaccio

Name:Bruce Migliaccio

Title:Chief Financial Officer

PARKER LIFESTYLE, LLC

 

 

By: /s/Bruce Migliaccio

Name:Bruce Migliaccio

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Joinder, Confirmation, Ratification and Amendment of Credit
Agreement]

--------------------------------------------------------------------------------

 

 

AGENT:                            CRYSTAL FINANCIAL LLC

 

 

By: /s/Mirko Andric

Name:Mirko Andric

Title:Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Joinder, Confirmation, Ratification and Amendment of Credit
Agreement]

--------------------------------------------------------------------------------

 

 

 

LENDERS:                            CRYSTAL FINANCIAL LLC

 

 

By: /s/Mirko Andric

Name:Mirko Andric

Title:Managing Director


CRYSTAL FINANCIAL SPV LLC

 

 

By: /s/Mirko Andric

Name:Mirko Andric

Title:Managing Director

 

 

 

 

 

 

 

[Signature Page to Joinder, Confirmation, Ratification and Amendment of Credit
Agreement]

--------------------------------------------------------------------------------

 

ANNEX A

Updated Schedules to Credit Agreement

 

See attached.

 

 

 

--------------------------------------------------------------------------------

 

ANNEX B

Updated Schedules to Guarantee and Collateral Agreement

 

See attached.

 

 

 